DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed on 12/29/2020 have been fully considered but they are not persuasive.
Regarding section 103, Applicant argues:  “Tanizawa discloses that the prediction mode is determined by cost calculation (See [0071]).… Accordingly, Tanizawa requires that the transform basis selection information is selected based on the prediction mode determined by cost calculation, and as such, Tanizawa necessarily fails to teach "when the current block is determined to have a size smaller than or equal to the threshold size, transforming the current block using a fixed frequency transform basis, the fixed frequency transform basis being fixed irrespective of an evaluation value determined with consideration of a prediction error of the current block and a coding 
Examiner notes that other, cited portions of Tanizawa, teach this claimed feature.  Similarly, the Specification also “discloses that the prediction mode is determined by cost calculation”, but that is not evidence that the Specification requires this exclusively.  See Specification, Pages 32-34.
Examiner recommends limiting the claims to operate under the particular conditions where the claimed invention can produce improvements or unexpected results over the prior art.
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).  Substantially, every claim includes within its breadth or scope one or more variant embodiments that are not disclosed in the application, but which would anticipate the claimed invention if found in a reference. 
Where prior art recites claimed features combined with additional features, omission of the additional features in the claim does not distinguish it over the prior art reference.  Further, an omission of an element and its function is obvious.  M.P.E.P. 2144.04(II)(A), Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and .  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130094581 to Tanizawa (“Tanizawa”) in view of Applicant admitted prior art (“AAPA”).  Note that Specification, refers to prior art video coding standards, HEVC, H.265, MPEG, H.264, which are taken as known and admitted prior art, including the ISO/IEC 23008-2 Part 2: High efficiency video coding, First edition, 2013-12-01 (“HEVC-2013”).  See Specification, Pages 1 and 57.
Regarding Claim 1:  “An encoder which performs frequency transform on a current block to be encoded in an image, the encoder comprising:
a processor; and memory connected to the processor, wherein the processor, using the memory:  (“computer or built-in system in the present embodiments is used for performing each processing in the present embodiments based on the corresponding program stored in a recording medium” Tanizawa, Paragraph 239.)
determines whether or not the current block has a size smaller than or equal to a threshold size; and (Tanizawa includes and embodiment where a transformation basis can be selected based only on prediction block size being within certain threshold values:  “If the number of symbols ( e.g., the number of symbols representing a motion vector or the number of symbols representing a prediction block size) relating to the prediction information 126 required to select this prediction mode 128 is represented by OH … Instead of the equation (1), the prediction information 126 may be determined using: (a) only prediction information [OH];”  Tanizawa, Paragraphs 71-77, 93, 99, and Figs. 7A-B, 22-25B.)
performs first frequency transform on the current block, and the first frequency transform includes: … when the current block is determined to have a size smaller than or equal to the threshold size, transforming the current block using a fixed frequency transform basis, (Tanizawa includes and embodiment where a transformation basis can be selected based only on prediction block size:  “If the number of symbols ( e.g., the number of symbols representing a motion vector or the number of symbols representing a prediction block size) relating to the prediction information 126 required to select this prediction mode 128 is represented by OH … Instead of the equation (1), the prediction information 126 may be determined using: (a) only prediction information [OH]; … generating transformation basis selection information 129 used in an orthogonal transformation based on input prediction modes 128. … ”  Tanizawa, Paragraphs 71-77 and Figs. 7A-B, 22-25B.  This teaches that multiple “threshold” block sizes can be used in selecting the corresponding ones of multiple transform indices, as illustrated in Figs. 7A-B and 25A-B, which includes the embodiment where only one threshold is used to select between only two transform indices.) 
the fixed frequency transform basis being fixed irrespective of an evaluation value determined with consideration of a prediction error of the current block and a coding amount required for encoding the prediction error;  (Examiner notes that this element is obvious, because it omits a determination that is not required by any part of the claim or the cited portion of the prior art.  See treatment of claiming by omission in the Claim Construction section above.  Cumulatively note that prior art teaches that selection criteria can be based on the block size, another “evaluation value” or a combination of such values: “the prediction information 126 may be determined using: (a) only prediction information [such as block size]; or (b) only SAD
and when the current block is determined to have a size larger than the threshold size: … (i) selecting an adaptive frequency transformation basis for the current block from among a plurality of frequency transform bases; and … (ii) transforming the current block using the selected adaptive frequency transform basis.”  (Tanizawa includes and embodiment where a transformation basis can be selected based only on prediction block size:  “If the number of symbols ( e.g., the number of symbols representing a motion vector or the number of symbols representing a prediction block size) relating to the prediction information 126 required to select this prediction mode 128 is represented by OH … Instead of the equation (1), the prediction information 126 may be determined using: (a) only prediction information [OH]; … generating transformation basis selection information 129 used in an orthogonal transformation based on input prediction modes 128. … ”  Tanizawa, Paragraphs 71-77 and Figs. 7A-B, 22-25B.  This teaches that multiple “threshold” block sizes can be used in selecting the corresponding ones of multiple transform indices, as illustrated in Figs. 7A-B and 25A-B, which includes the embodiment where the smallest block(s) (below threshold) can have one transform basis, and all the larger blocks (larger than the threshold) can have other different transform bases “adapted” based on the block size such as block sizes exemplified in Tanizawa, Paragraph 93 and/or SAD as indicated in Paragraphs 71-77.) 
Cumulatively note that, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute one among known alternatives of a transformation mode bases or 
Regarding Claim 2:  “The encoder according to claim 1, wherein the processor further writes information about the selected adaptive frequency transform basis onto a bitstream, when the current block has a size larger than the threshold size.”  (See storing video coding information at various level of the bitstream in Tanizawa, Figs. 11-13 and coding information about transform and coded bases in Figs. 15-17, 19, 25B-26.) 
Regarding Claim 3:  “The encoder according to claim 1, wherein the processor further writes information about the threshold size onto a bitstream.”  (“N is an index indicating a block size such that 4 indicates a 4x4-pixel block;” Tanizawa, Paragraph 93.  There, “a block size may be selected taking account of the balance between the number of symbols for transformation coefficients and the local decoded image.”  Tanizawa, Paragraph 231.)
Regarding Claim 4:  “The encoder according to claim 1, wherein the selecting of the adaptive frequency transform basis for the current block includes: selecting a basis set from among a plurality of basis sets, based on a predetermined condition; and selecting the basis for the current block from the basis set selected.”  (Note that a transform basis such as “a block size may be selected taking account of the balance between the number of symbols for transformation coefficients and the local decoded image.”  Tanizawa, Paragraph 231.  Also note “the function of generating transformation basis selection information 129 used in an orthogonal transformation, based on input prediction mode 128”  which includes “an index indicating a block size” Tanizawa, Claim 18, Paragraphs 93, 99. )
Regarding Claim 5:  “The encoder according to claim 4, wherein the predetermined condition is defined by an intra prediction mode to be used for the current block, and the selecting of the basis includes: … when the intra prediction mode for the current block is a first intra prediction mode, selecting a first basis set corresponding to the first intra prediction mode; and … when the intra prediction mode for the current block is a second intra prediction mode, selecting a second basis set corresponding to the second intra prediction mode, the second basis set and the second intra prediction mode being different from the first basis set and the first intra prediction mode, respectively.”  (“the function of generating transformation basis selection information 129 used in an orthogonal transformation, based on input prediction mode 128”  which includes “an index indicating a block size” Tanizawa, Claim 18, Paragraphs 93, 99, Figs. 18-19A, 22-25.)
Regarding Claim 6:  “The encoder according to claim 1, wherein the processor further determines which transform mode among a plurality of transform modes including a first transform mode and a second transform mode is to be applied to the current block, and … the first frequency transform is performed when the first transform mode is determined to be applied, and the second frequency transform different from the first frequency transform is performed when the second transform mode is determined to be applied.”  (“the function of generating transformation basis selection information 129 used in an orthogonal transformation, based on input prediction mode 128”  which includes “an index indicating a block size” Tanizawa, Claim 18, Paragraphs 93, 99, Figs. 18-19A, 22-25.)
Regarding Claim 7:  “The encoder according to claim 6, wherein the processor further writes information about the transform mode determined to be applied to the current block onto a bitstream.”  (See storing video coding information at various level of the bitstream in Tanizawa, Figs. 11-13 and coding information about transform and coded bases and modes in Figs. 15-17, 19, 25B-26.  Also note that it is well established in the art that “encoding parameters are parameters required to decode …”  Tanizawa, Paragraphs 62, 119.)
Claim 8, “An encoding method,” is rejected for reasons stated for Claim 1, because the apparatus elements of Claim 1 implement the method steps of Claim 8.
Claim 9, “A decoder which performs inverse transform
Claim 10 is rejected for reasons stated for Claim 3 in view of the Claim 9 rejection.
Claim 11 is rejected for reasons stated for Claim 6 in view of the Claim 9 rejection.
Claim 12 is rejected for reasons stated for Claim 7 in view of the Claim 11 rejection.
Claim 13 is rejected for reasons stated for Claims 1, 8, and 9.
Regarding Claim 14:  “The encoder according to claim 1, wherein in the selecting the adaptive frequency transform basis for the current block from among the plurality of frequency transform bases, the adaptive frequency transform basis is selected according to (i) the prediction error of the current block or (ii) the evaluation value determined with consideration of the prediction error of the current block and a coding amount required for encoding the prediction error.”  (“the prediction information 126 may be determined using: (a) only prediction information; or (b) only SAD,” where the prediction information can be block size and the transformation basis is based on the prediction information.  See Tanizawa, Paragraphs 71-77.  Also see discussion of obviousness of arranging or substituting known modes in Claim 1 and in Claim Construction section.)
Claim 15 is rejected for reasons stated for Claim 14 in view of Claim 8 rejection.
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are 
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        Up